Case: 14-50243      Document: 00512741565         Page: 1    Date Filed: 08/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                 August 21, 2014
                                    No. 14-50243
                                  Summary Calendar                                Lyle W. Cayce
                                                                                       Clerk


JAMES E. BAKER,

                                                 Petitioner-Appellant

v.

RACHEL CHAPA, Warden, Federal Correctional Institution La Tuna;
UNITED STATES BUREAU OF PRISONS,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:14-CV-6


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       James E. Baker, federal prisoner # 16137-064, appeals the district
court’s dismissal of his petition for habeas corpus relief pursuant to 28 U.S.C.
§ 2241. Baker challenged, relying on Alleyne v. United Sates, 133 S. Ct 2151
(2013), and Descamps v. United States, 133 S. Ct. 2276 (2013), the
enhancement to his sentence pursuant to the Armed Career Criminal Act. The



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50243     Document: 00512741565      Page: 2   Date Filed: 08/21/2014


                                  No. 14-50243

district court denied relief, concluding that such allegations should be
presented in a 28 U.S.C. § 2255 motion and that Baker had not established
that he was entitled to proceed under the savings clause of § 2255(e), which
allows a federal prisoner to challenge his conviction under § 2241 if the
remedies provided under § 2255 are “inadequate or ineffective to test the
legality of his detention.”
      A petitioner seeking to establish that his § 2255 remedy was inadequate
or ineffective must make a claim (i) “based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense” that (ii) “was foreclosed by circuit law at the
time when the claim should have been raised in the petitioner’s trial, appeal,
or first § 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893, 900-01
(5th Cir. 2001). Both Alleyne, 133 S. Ct. at 2163, and Descamps, 133 S. Ct. at
2282, address sentencing issues and have no effect on whether the facts of
Baker’s case would support his conviction for the substantive offense. See
Wesson v. U.S. Penitentiary Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002).
Accordingly, neither Alleyne nor Descamps is a retroactively available
Supreme Court decision indicating that Baker was convicted of a nonexistent
offense. See id.
      The judgment of the district court is AFFIRMED.




                                        2